Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 to 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not support the invention as is now claimed.  The specification does not teach the nitrogen dopant to be great than 1 x10 21.  The specification is several places teaches this to be the highest or upper level of nitrogen doping.  Not a lower end starting point, see spec par 0026 and 0029.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai ( ep 3040452) in view of EP 3051009.
The Shirai reference teaches a method and product of codoped silicon carbide, note entire reference.  The silicon carbide is grown and doped during growth.  One of the dopants does affect the lattice strain, note page 1. There can be several different dopant materials including germanium, tin, arsenic, phosphors or combinations thereof, note paras 0036-0038.  The amount of the two dopants can be varied over the claimed range, note, 0077 and 0082 (instant claims 10, 12-14 and 16). The reference further teaches growing a doped silicon carbide by placing the seed crystal in a chamber with the source materials, note example 1.  The resulting crystal is then sliced and mirror finished.  The two dopant can be germanium and nitrogen, with a ratio within the claimed range.  The nitrogen dopant amount can within the range, note page 3. The sole difference between the instant claims and the prior art is the wafer size.  The EP 3051009 further teaches that diameters within the claimed range of silicon carbide, note examples. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the Shirai reference by the teachings of the Ep 3051009 reference in order to have a uniform dopant levels throughout the crystal and large diameter crystals.
Claims 7 to 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai in view of Ogura et al and EP 3051009
The Shirai, and EP 3051009 references are relied of for the same reasons as stated, supra, and differ from the instant claims in the resistivity of the wafer. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine through routine experimentation, the optimum, operable resistivity of the wafer in the combined references in order to increase the use of the wafer, noting the references do teach the codopants and ratio of dopants.

			Response to Applicants Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.
The terminal disclaimer has been received and approved by the Patent Office, the rejection has been overcome.
Applicants’ argument concerning the wafer size is noted.  However, the EP 3051009 reference does teach an upward range which does overlap the claimed range of wafer diameters.  The reference is not limited in scope to one example.  The combination does teach the claimed wafer of claim 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714